Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31,35-38 and  40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1).

Referring to claim 31.  Tronchetti discloses a dispenser (1; Figure 1) for dispensing sheet products (7), the dispenser (1) comprising: 
a plurality of walls connected to each other (walls comprising dispenser 1), defining an interior volume (interior of 1); and 
a stack of sheet products (7) received in the interior volume (interior of 1); wherein
a removable panel (11) is provided at a top wall (3) of the plurality of walls, 

the removable panel (11) extending to a side wall (side walls 17 at opposite ends of dispenser) of the plurality of walls such that a portion of the removable panel is located at the side wall,
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the top wall (3), the perforations defining a part of the removable panel (top portion of 11), wherein the removable panel (11) is removably attached to a portion of the top wall through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the side wall (17) that the removable panel (11) extends to, the perforations defining the portion of the removable panel (15) present at the side wall (17), wherein the portion (15) of the removable panel (11) is removably attached to a portion of the side wall (17) through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein the perforations (see perforations disposed on the top and side wall of container 1; Figure 1) provided in the top wall (3) and the side wall (17) are arranged so as to be symmetric with respect to a center line of the removable panel (symmetric center line of the removable panel 11) which extends along a width-wise center of the removeable panel (width-wise line extending parallel to side wall 17 at a center of 11), 
wherein the perforations include a plurality of first perforations at the side wall (see specific configuration of perforations size in side wall 17; Figure 1) and a plurality 
wherein a length of the perforation bridges at the top wall and at the side wall is different form each other (see perforation bridges in portion 15 and 13; Figure 1), and wherein the length of perforation bridges (connecting portions) in the side wall (in 17) is larger than the length of perforation bridges in the top wall (connecting portion in 3).

Tronchetti discloses the size of the first perforations as being larger than a size of the second perforations, however 
Tronchetti does not specifically disclose wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, 
a length of the plurality of second perforations being between 1 millimeters and 5 millimeters.

***(it is to be noted the ranges recited in the claim can comprise a case wherein the first and second perforations are 5 millimeters in size thus resulting is a configuration wherein there is a single type perforation for both the first and second perforations comprising no changes in the perforation lengths).

Lien discloses a dispensing assembly package of articles (Figure 1) wherein a removable panel is separated from the housing panel by a configuration of varying perforations, wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters (the longer perforations may be from about 2.5 millimeters 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel comprising a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, and a length of the plurality of second perforations being between 1 millimeters and 5 millimeters as taught by Lien because using different length of perforations would provide a greater control for tearing the removal panel from the housing when the removable panel is positioned in different areas of the housing.
Tronchetti does not disclose wherein a length of the perforation bridges at the top wall and at the side wall is between 0.5 millimeter and 3 millimeters.
Lien further discloses a dispensing assembly package of articles (Figure 1) wherein a length of the perforation bridges is between 0.5 millimeter and 3 millimeters (The span of panel material between the perforations may be from 0.1 millimeters to 3 millimeters; Para. [0033]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the perforation bridges at the top wall and at the side wall comprising a length between 0.5 millimeter and 3 millimeters as taught by Lien because using different lengths of perforation bridges would provide a different resistance for tearing the removable panel thus allowing a more controlled tearing of removable panel.

Referring to claim 35.  Tronchetti discloses a dispenser (1; Figure 1) wherein a spacing between adjacent perforation bridges (space between perforations around the perimeter of removable panel 11) at the side wall (17) is larger than a spacing between adjacent perforation bridges at the top wall (see perforations in side wall 17 and left most portion of perforation in the top wall, wherein the spacing between the perforations in the side wall 17 is larger than the perforation spacing in the top left portion of 3; Figure 1)

Referring to claim 36.  Tronchetti discloses a dispenser (1; Figure 1) wherein
a perforation (space between perforations around the perimeter of removable panel 11) is provided in the side wall (17) at a lowermost part of the portion of the removable panel (11) in a direction from the top wall (3) towards a bottom wall (wall opposite 3) of the plurality of walls (see side wall portion of the perforations in the side panel).

Referring to claim 37.  Tronchetti discloses a dispenser (1; Figure 1) wherein
the portion of the removable panel (11) located at the side wall is a pull tab (15), and wherein the pull tab (15) is removably attached to the side wall (17 can be pulled) or detached from the side wall (17 when pulled).

Referring to claim 38.  Tronchetti discloses a dispenser (1; Figure 1) wherein
wherein the removable panel (11) extends along the top wall over at least 90% of a length of the top wall (panel 11 extends 100 % the length of top wall 3) in a direction 

Referring to claim 40.  Tronchetti discloses a dispenser (1; Figure 1) wherein the portion of the removable panel (11) located at the side wall (17) extends along the side wall over between 10% and 50% of a height of the side wall (see measured length of the removable panel extending downwards with respect to the length of side wall 17) in a direction from the top wall (3) towards a bottom wall (wall opposite 3) of the plurality of walls.

Referring to claim 41.  Lien discloses a dispenser (10; Figure 1) wherein the plurality of walls are made of a pliable material (cardboard material; Para. [0027]).

Referring to claim 42.  Tronchetti discloses a dispenser (1; Figure 1) wherein the plurality of walls are made of a sheet material (cardboard material; specifically by Decker), and only a single layer of the sheet material is located in a region of the side wall (see side wall 133; Figure 5 and 6) where the portion of the removable panel (11) is located.

Referring to claim 43.  Tronchetti discloses a dispenser (1; Figure 1) wherein a part of the removable panel (11; Figure 2) provided at the top wall (2) has a straight .

Claims 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1) in view of Decker (US 2010/0258580 A1).
Referring to claim 50.  Tronchetti discloses a method of manufacturing a dispenser (1; Figure 1), the method comprising: 
providing a wall material (material blank as seen in Figure 4);
providing the wall material with a removable panel (11 or 107 in Figures 1,4);
cutting the wall material (101) which has been provided with the removable panel (11 or 107 in Figures 1,4); and after cutting, folding the wall material around a stack of sheet products so that the plurality of walls is formed by the wall material and the stack of sheet products is received in an interior volume defined by the plurality of walls (as seen in Figure 1),
wherein the removable panel (11 or 107 in Figures 1 and 4) is located in a top wall of the plurality of walls (3) and extends to a side wall of the plurality of walls following folding the cut wall material (as seen in Figure 1), wherein upon removal of the removable panel (19; Figure 3), an opening (9) in the top wall (3) is revealed for removing sheet products (7) in the stack of sheet products from the interior volume (see Figure 3).
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the top wall (3), the perforations defining a part of 
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the side wall (17) that the removable panel (11) extends to, the perforations defining the portion of the removable panel (15) present at the side wall (17), wherein the portion (15) of the removable panel (11) is removably attached to a portion of the side wall (17) through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein the perforations (see perforations disposed on the top and side wall of container 1; Figure 1) provided in the top wall (3) and the side wall (17) are arranged so as to be symmetric with respect to a center line of the removable panel (symmetric center line of the removable panel 11) which extends along a width-wise center of the removeable panel (width-wise line extending parallel to side wall 17 at a center of 11), 
wherein the perforations include a plurality of first perforations at the side wall (see specific configuration of perforations in side wall 17; Figure 1) and a plurality of second perforations at the top wall (see specific configuration of perforations in top wall 17 different from the side wall perforations; Figure 1),
wherein a length of the perforation bridges at the top wall and at the side wall is different form each other (see perforation bridges in portion 15 and 13; Figure 1), and wherein the length of perforation bridges (connecting portions) in the side wall (in 17) is larger than the length of perforation bridges in the top wall (connecting portion in 3).


Tronchetti does not specifically disclose wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, 
a length of the plurality of second perforations being between 1 millimeters and 5 millimeters.
***(it is to be noted the ranges recited in the claim can comprise a case wherein the first and second perforations are 5 millimeters in size thus resulting is a configuration wherein there is a single type perforation for both the first and second perforations comprising not changes in the perforation lengths).

Lien discloses a dispensing assembly package of articles (Figure 1) wherein a removable panel is separated from the housing panel by a configuration of varying perforations, wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters (the longer perforations may be from about 2.5 millimeters to about 8 millimeters; Para. [0033]), a length of the plurality of second perforations being between 1 millimeters and 5 millimeters (the shorter perforations may be from about 0.5 millimeters to about 2 millimeters; Para. [0033]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel comprising a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, and a length of the plurality of second perforations being between 1 millimeters and 5 millimeters as taught 
Tronchetti does not disclose wherein a length of the perforation bridges at the top wall and at the side wall is between 0.5 millimeter and 3 millimeters.
Lien further discloses a dispensing assembly package of articles (Figure 1) wherein a length of the perforation bridges is between 0.5 millimeter and 3 millimeters (The span of panel material between the perforations may be from 0.1 millimeters to 3 millimeters; Para. [0033]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the perforation bridges at the top wall and at the side wall comprising a length between 0.5 millimeter and 3 millimeters as taught by Lien because using different lengths of perforation bridges would provide a different resistance for tearing the removable panel thus allowing a more controlled tearing of removable panel.

Tronchetti in view of Lien do not specifically disclose wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall to which the removable panel extends.
Decker discloses a didispenser comprising a removable panel (removable panels for slots 318 and 325 in Figure 10) extends in the top wall (318) and a side wall (325) wherein the removable panel does not extend to a side wall of the plurality of walls 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti in view of Lien to have included the removable panel as extending from the top panel to a single side panel of the dispenser housing as taught by Decker because the structural integrity of the dispenser housing would be improved by reducing the overall length and size of the dispensing slot.



Referring to claim 52.  Tronchetti discloses a dispenser (1; Figure 1) for dispensing sheet products (7), the dispenser (1) comprising: 
a plurality of walls connected to each other (walls comprising dispenser 1), defining an interior volume (interior of 1); and 
a stack of sheet products (7) received in the interior volume (interior of 1); wherein
a removable panel (11) is provided at a top wall (3) of the plurality of walls, 
the dispenser (1) is configured to reveal, upon removal of the removable panel (11), an opening in the top wall (3) for removing sheet products (7),
the removable panel (11) extending to a side wall (side walls 17 at opposite ends of dispenser) of the plurality of walls such that a portion of the removable panel is located at the side wall,
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the top wall (3), the perforations defining a part of 
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the side wall (17) that the removable panel (11) extends to, the perforations defining the portion of the removable panel (15) present at the side wall (17), wherein the portion (15) of the removable panel (11) is removably attached to a portion of the side wall (17) through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein the perforations (see perforations disposed on the top and side wall of container 1; Figure 1) provided in the top wall (3) and the side wall (17) are arranged so as to be symmetric with respect to a center line of the removable panel (symmetric center line of the removable panel 11) which extends along a width-wise center of the removeable panel (width-wise line extending parallel to side wall 17 at a center of 11), 
wherein the perforations include a plurality of first perforations at the side wall (see specific configuration of perforations size in side wall 17; Figure 1) and a plurality of second perforations at the top wall (see specific configuration of perforations size in top wall 17 different from the side wall perforations; Figure 1), 
wherein a length of the perforation bridges at the top wall and at the side wall is different form each other (see perforation bridges in portion 15 and 13; Figure 1), and wherein the length of perforation bridges (connecting portions) in the side wall (in 17) is larger than the length of perforation bridges in the top wall (connecting portion in 3).


Tronchetti does not specifically disclose wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, 
a length of the plurality of second perforations being between 1 millimeters and 5 millimeters.

Lien discloses a dispensing assembly package of articles (Figure 1) wherein a removable panel is separated from the housing panel by a configuration of varying perforations, wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters (the longer perforations may be from about 2.5 millimeters to about 8 millimeters; Para. [0033]), a length of the plurality of second perforations being between 1 millimeters and 5 millimeters (the shorter perforations may be from about 0.5 millimeters to about 2 millimeters; Para. [0033]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel comprising a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, and a length of the plurality of second perforations being between 1 millimeters and 5 millimeters as taught by Lien because using different length of perforations would provide a greater control for tearing the removal panel from the housing when the removable panel is positioned in different areas of the housing.

Lien further discloses a dispensing assembly package of articles (Figure 1) wherein a length of the perforation bridges is between 0.5 millimeter and 3 millimeters (The span of panel material between the perforations may be from 0.1 millimeters to 3 millimeters; Para. [0033]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the perforation bridges at the top wall and at the side wall comprising a length between 0.5 millimeter and 3 millimeters as taught by Lien because using different lengths of perforation bridges would provide a different resistance for tearing the removable panel thus allowing a more controlled tearing of removable panel.

***(it is to be noted the ranges recited in the claim can comprise a case wherein the first and second perforations are 5 millimeters in size thus resulting is a configuration wherein there is a single type perforation for both the first and second perforations comprising no changes in the perforation lengths).

Tronchetti in view of Lien do not disclose wherein the first perforations continue over a portion of the top wall proximate to the side wall, the portion of the top wall extending from a side edge of the top wall adjacent the side wall to between 5% and 20% of the length of the top wall in a direction away from the side wall.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti in view of Lien in a condition wherein there is a single type perforation for both the first and second perforations (5mm) comprising the first perforations continue over a portion of the top wall proximate to the side wall, the portion of the top wall extending from a side edge of the top wall adjacent the side wall to between 5% and 20% of the length of the top wall in a direction away from the side wall as taught by Decker because the removable would comprise a uniform pulling resistance.



Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1) and further in view of Shannon (US 2010/0078444 A1).

Referring to claim 49.  Tronchetti in view of Lien do not disclose wherein the sheet products are received in the interior volume in a compressed state.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti in view of Lien to have included the stack of sheet products received in the interior volume of the container in a compressed state as taught by Shannon because a compressed stack would allow for a smaller footprint of the dispenser container.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. See modified rejections incorporating the amended limitations in light of Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1) and Decker (US 2010/0258580 A1) cited above.
Applicant’s claimed range of perforations lengths creates an issue when the first and second perforations are 4-5 millimeters in size thus range results is a configuration wherein there is a single type perforation for both the first and second perforations comprising no changes in the perforation lengths.   It is suggested the applicant amend to claimed limitations to include structure as shown in applicant’s Figure 9.

The Applicant may contact the Examiner for discussion for allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.